DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The response filed February 28, 2022 has been received and considered for examination.  Claims 8-24 are presently pending.  

Response to Arguments
3.	Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive. 
	The Applicant argues that the combination of Rosen and Dayton is inappropriate as each reference teaches away from each other.  Specifically, the Applicant argues “For example, Rosen is drawn to a handheld device (Rosen, Figs. 1-4, [0005], [0008], [0015], Abst.) which is wholly inconsistent with the disclosure of Dayton, which is drawn to a stand mounted fixture (Dayton Figs 1, 3, and 4, [0029]). Dayton discusses the dangers of UV-C exposure and suggests a number of safety features, such as sensors and a remote control, to prevent accidental exposure to human skin and eyes (Dayton [0035]-[00556]). These features are clearly inconsistent with the handheld device of Rosen. In fact, incorporating the features of Dayton into the Rosen device would render Rosen inoperable for its intended purpose since handheld would no longer be practical (see MPEP § 2143.01 (v)). Likewise, incorporating the safety features of Dayton would make the handheld device of Rosen inoperable. Thus, one of ordinary skill in the art at the time of Applicant's invention would not look to the combination of Rosen and Dayton to produce the invention of claims 8-15, and 22-24.”  
The Examiner respectfully disagrees.  Rosen and Dayton are both directed to devices for disinfecting surfaces and areas using UVC light and therefore are directed to solving the same problem and within the same field of endeavor.    Combining the features of Dayton into the device of Rosen would not render Rosen inoperable for its intended purpose as alleged by the Applicant.  Incorporating additional UVC light sources with the ability to move and position the light sources in various directions improves the device of Rosen by enabling greater flexibility and directional application of the UVC light to a target.   
The Applicant further argues that the apparatus of Dayton does not include a unitary structure housing its UV-C fixtures.  This argument is not persuasive as the claims only require “a housing comprising a unitary structure”.   This does not mean that the housing is only made of a unitary structure but instead is interpreted to mean that the housing is made up of at least one component having a unitary structure.  The term “comprising” in the limitation does not preclude the housing from having other separate structural components.  Therefore, any individual structure of the housing is deemed to be considered a “unitary structure” of which the housing comprises.  Furthermore, regarding the limitation at the bulbs are secured in the housing, Rosen clearly teaches that the UVC lamp is secured in the housing and including additional UVC lamps as suggested by Dayton would result in additional UVC lamps secured in the housing of Rosen, even if by an arm or structural extension.  
Additionally, the combination of Rosen and Dayton results in a fixture that is capable of having the plurality of excimer bulbs secured in the housing such that they can be positioned to collectively project a beam of UV light in a pattern.  
	Therefore, claims 8-24 remain rejected.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 8-15 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (US 2020/0215214 A1) (hereinafter “Rosen”) in view of Dayton (US 2017/0112953 A1).
	Regarding claims 8-15 and 22-24, Rosen discloses an excimer fixture (20) (figure 2B) for sanitizing air or surfaces, comprising a housing (26 having a top 24) comprising a unitary structure (the housing inherently includes at least one structure that is unitary); an excimer bulb (28) emitting UV light at a wavelength of 222nm (Far UV-C light is 222nm and produced by excimer bulbs that are only of the type KrCl excimer bulbs); a filter (30) that filters the UVC light to 200-235nm; and a focusing lens (32) to focus the emitted UVC light into a narrow or broader beam. (See figures 2B, 4, para [0025], [0028]-[0029], [0034]-[0035]).  
	However, Rosen only discloses a single fixed excimer lamp and does not appear to disclose a plurality of excimer lamps adapted to independently swivel with respect to the housing so as to change the pattern of the emitted beam of UV light.   
Dayton discloses a portable system (10) for decontaminating surfaces using UVC light (para [0024]).  The system (10) comprises a base (25) having a plurality of arms (22) that each contain a UVC light source (12) having at least one UVC bulb (14).   The UVC light sources (12) are capable of rotating about an axis as indicated by arrow (21) and also pivot up and down using hinges (28) or flexible joints (30) (see para [0027]-[0028]; figs. 1 and 3).    Dayton discloses that the system (10) provides a more 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixture of Rosen and multiply the number of excimer bulbs having a filter that blocks wavelengths longer than 234nm, wherein the excimer bulbs are each adapted to independently swivel and tilt with respect to the housing so as to change the pattern of the emitted beams of UVC light, or be positioned in the housing facing different directions, to disinfect particular surfaces in a room, and increase control of which areas of the room are exposed to UVC light as taught by Dayton.   Furthermore, Dayton discloses that each of the arms (22) has a light source (12) containing one or more UVC lamps (14) (para [0027]).  Therefore, it would have been obvious to utilize any number of excimer bulbs, including 3 or 4, in the fixture of Rosen based upon the teachings of Dayton whom recognizes that a plurality of UVC sources provides increased control of the direction of UVC light.    
Additionally, the combination of Rosen and Dayton results in a fixture that is capable of having the plurality of excimer bulbs secured in the housing such that they can be positioned to collectively project a beam of UV light in a pattern.  


5.	Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton (US 2017/0112953 A1) in view of Rosen (US 2020/0215214 A1) and DE 202020001197 U1.
Regarding claims 16-21, Dayton discloses a portable system (10) for decontaminating surfaces using UVC light (para [0024]).  The system (10) comprises a base (25) having a plurality of arms (22) that each contain a UVC light source (12) having at least one UVC bulb (14).  Attached to the base is a housing (95) that encloses the arms (22) and each of the UVC bulbs (14) can be positioned in first and 
	Dayton does not appear to disclose that the UVC light sources are excimer bulbs adapted to emit a beam of UV light at a wavelength of 222nm or a plurality of band pass filters.  
Rosen discloses portable surface sanitizer fixture (20) that utilizes a source of UVC light that can be an excimer bulb comprising a housing (26); an excimer bulb (28) emitting UV light at a wavelength of 222nm (Far UV-C light is 222nm and produced by excimer bulbs that are only of the type KrCl excimer bulbs); a filter (30) that filters the UVC light to 200-235nm; and a focusing lens (32) to focus the emitted UVC light into a narrow or broader beam. (See figures 2B, 4, para [0025], [0028]-[0029], [0034]-[0035]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system (10) of Dayton and utilize excimer bulbs emitting UVC light at a wavelength of 222nm as taught by Rosen, as the sources of UVC light in order to yield the predictable result of practicing the invention of Dayton by using conventional and well known UVC light sources.  Furthermore, it would have been obvious to further modify Dayton and include a filter with each excimer lamp in order to filter out harmful wavelengths of UVC light as taught in para [0025] of Rosen.   
	The combination of Dayton and Rosen does not appear to specify that the filters are band pass filters.  However, DE 202020001197 U1 teaches that band pass filters are used to control the emitted wavelengths of excimer UVC lamps that emit light at a wavelength of 222nm (see Derwent English 
Furthermore, Dayton discloses that each of the arms (22) has a light source (12) containing one or more UVC lamps (14) (para [0027]).  Therefore, it would have been obvious to utilize any number of excimer bulbs, including 3 or 4, in the system of Dayton whom recognizes that a plurality of UVC sources provides increased control of the direction of UVC light.    

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEAN E CONLEY/Primary Examiner, Art Unit 1759